Citation Nr: 1724594	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hand disability.

2. Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3. Entitlement to an initial rating in excess of 10 percent for a right knee disability.

4. Entitlement to a total rating based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. E. E.

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to January 2003, including service in hostile fire/imminent danger pay zones in Kuwait and Saudi Arabia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009, January 2011, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his friend testified before the undersigned Veterans Law Judge in April 2015. The hearing transcript is of record.

This matter was before the Board in May 2014 and August 2015 and remanded for further development. 

The August 2015 remand included the issue of entitlement to service connection for an acquired psychiatric disorder.  In a January 2017 rating decision, service connection was granted and initial 50 percent rating assigned for depressive disorder, effective December 2008.  Thus, that issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the most recent Board remand, the Veteran was afforded a VA examination of his knees in September 2016; however, that examination is inadequate. During the examination, the Veteran reported that he experiences several flare-ups per week due to repetitive or prolonged standing, walking or using stairs with a loss of function due to pain and swelling and takes an extra dose of medication during flare-ups. The examiner said it would be speculative to provide accurate range of motion during a flare up or after repetitive use over time since the Veteran was not having a flare up during the examination.  The examiner said "I can't provide this information based on a hypothetical situation."

The September 2016 examiner noted the frequency of the Veteran's flare-ups, observed pain on flexion in the right knee and flexion and extension in the left knee, and commented that the pain noted on examination causes functional loss. But the examiner did not indicate the points within the range of motion at which the observed pain caused functional loss, or express an opinion on whether pain could significantly limit functional ability during flare-ups or on repetitive use over a period of time, or portray the functional loss during either reported flare-ups or on range of motion testing as additional range-of-motion loss. Thus, the examination lacks sufficient detail necessary to permit the assignment of a disability rating.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995.

Further, when evaluating musculoskeletal disabilities, VA examiners are required to test the involved joints for pain on both active and passive motion and in weight-bearing and nonweight-bearing unless the medical examiner determines that such tests cannot or should not be conducted. Correia v. McDonald, 28 Vet. App. 158 (2016). The most recent examination noted pain on weight bearing, but it is unclear whether testing was done nonweight-bearing.  

As such, a new VA examination is required.

The Veteran was afforded a VA examination in September 2016 for his right hand disability. The rationale provided by the VA examiner is inadequate. In the September 2016 opinion, the examiner discusses that the Veteran had an in-service injury described as an acute and transient episode of contusion of the right hand with normal x-rays. The opinion then states that there is no further evidence that this Veteran developed a chronic right hand condition during active duty. However, the VA examiner does not discuss the Veteran's testimony at the March 2015 hearing where he stated that the weakness in his hand has been a problem for twelve to thirteen years, or the Veteran's statements provided in May 2015 that his wrist and hand "gives out" when lifting heavy objects and that "ever since lifting the NESA my hand has given out when lifting heavy objects."

The statements provided by the Veteran are pertinent to complaints of chronicity and aggravation. On remand the Veteran should be afforded another VA examination of his right hand and wrist. The VA examiner should interview the Veteran and discuss in the medical opinion the Veteran's report of pain and weakness in his right wrist and hand since the in-service injury. 

Finally, the Board remanded the TDIU issue in August 2015 so the Veteran could be provided a statement of the case (SOC) and an opportunity to perfect an appeal if he desired.  The SOC was provided in January 2017 and the Veteran perfected his appeal in February 2017. The Board explained at that time that it was remanding the claim for issuance of an SOC, rather than taking jurisdiction of the claim because there was no indication that the claim for TDIU was reasonably raised as part of the claim for increased ratings for the knee disabilities.  That remains the same.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

However, on his substantive appeal, the Veteran indicated he wanted a videoconference hearing before the Board.  Remand is required in order to afford the Veteran his requested hearing. 

Accordingly, the case is REMANDED for the following action:

1.  At the earliest available opportunity, schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C. on the TDIU claim.  The RO should notify the Veteran and representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016). After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

2. Attempt to obtain and associate with the claims file, with assistance from the Veteran, any VA treatment and private treatment records from July 2016 to the present.

3. After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature, extent and severity of his service-connected left and right knee disabilities. The claims folder and copies of all pertinent records should be made available to the examiner. All indicated tests should be performed. The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left and right knee disabilities, and to document range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.

If the examination does not occur during a flare-up, the examiner must discuss the Veteran's statements of experiencing several flare-ups per week per week in the opinion. The examiner should indicate the functional loss during either reported flare-ups or on range of motion testing as additional range-of-motion loss.  

4. Schedule the Veteran for an appropriate examination to determine the etiology of any diagnosed right hand disability. The claims folder and copies of all pertinent records should be made available to the examiner. All indicated tests should be performed. Based on the examination and review of the record, the examiner should specifically address the following questions:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed right hand disability is related to an incident of military service, to include the incident documented in his STRs?

The examiner should consider, and discuss as necessary, the Veteran's statements that he has had weak hand and wrist since the in-service injury occurred, despite the fact that there are no further entries in the service treatment records.

A complete rationale must be provided for all opinions rendered. If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. Upon completion of these actions, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issues on appeal. If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




